Title: To Thomas Jefferson from Robert Wright, 31 May 1804
From: Wright, Robert
To: Jefferson, Thomas


          
            Dear Sir
            Chester Town 31. May 1804 
          
          I take the Liberty of introducing to You Mr Raphanisque a young French Gentleman of Science who is making an american botanical Collection, he spent several Days with me, expressed great Desires of being introduced to you, and from my own knowledge of his amiable Despositions and your Attachment to the sons of Science—I have taken this Liberty. 
          I have the Honor to be Yr. sincere Friend & Serv
          
            Robert Wright
          
        